                      Case 18-01331-MAM   Doc 153    Filed 03/08/19     Page 1 of 13




         ORDERED in the Southern District of Florida on March 8, 2019.




                                                        Mindy A. Mora, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

         In re:                                     Case No.: 18-18279-MAM

         MARK CARMEL,                               Chapter 7
              Debtor.
                                               /

         STOK FOLK + KON, P.A.,                     Adv. Proc. No. 18-01331-MAM
               Plaintiff.

         v.

         MARK CARMEL, RANDALL CARMEL,
         ALLEN LAMBERG, and NORMAN FLEISHER,
         PANKAUSKI HAUSER PLLC,
              Defendants.
                                           /

            ORDER DISMISSING SUA SPONTE COUNTS I, II, AND V AS TO REMAINING
           DEFENDANTS, ABSTAINING FROM DETERMINATION OF COUNTS I, II, IV, V
                     AND VI, AND ABATING ADVERSARY PROCEEDING

                  THIS MATTER came before the Court sua sponte. Having considered all

        relevant pleadings, the record of this Adversary Proceeding, and the record of the

        main bankruptcy case, the Court issues this order (i) dismissing Counts I, II, and V
            Case 18-01331-MAM       Doc 153     Filed 03/08/19   Page 2 of 13



as to all Remaining Defendants (as defined herein), (ii) abstaining from

determination of Counts I, II, IV, V, and VI, and (iii) abating all further proceedings

and discovery in this Adversary Proceeding pending the resolution of all related

matters in the Probate Case.

   I.      Background

        Mark Carmel, the above-captioned debtor (“Debtor”) is a beneficiary under the

will (the “Will”) of Herbert Carmel, Debtor’s father (the “Testator”). Randall Carmel

(“Randall”), Debtor’s brother, submitted the Will to probate on May 18, 2017 in the

Circuit Court for Palm Beach County, Florida, Probate Division (the “Probate Court”).

The Fourth Codicil to the Will specifies that certain assets bequeathed to Debtor (the

“Disputed Assets”) are to be held in a spendthrift trust (the “Spendthrift Trust”) and

further names Randall and Allen Lamberg (“Lamberg”) as the trustees of the

Spendthrift Trust.

        The issues giving rise to this Adversary Proceeding all arose prepetition during

the administration of the Will (the “Probate Case”). During the Probate Case, the

Probate Court terminated the Spendthrift Trust, then vacated the order terminating

the Spendthrift Trust. Due to this unusual sequence of events, the parties to this

Adversary Proceeding found themselves embroiled in prepetition litigation regarding

the nature of Debtor’s interest in the Disputed Assets. Further complicating matters,

Debtor’s prepetition probate counsel, Plaintiff Stok Folk + Kon (“Plaintiff”) and

Defendant Pankauski Hauser PLLC (“PH”) each asserted charging liens against any


                                            2
             Case 18-01331-MAM         Doc 153     Filed 03/08/19     Page 3 of 13



potential distributive share of Debtor in the Testator’s probate estate.

   II.      Procedural History

   The Debtor filed his chapter 7 bankruptcy case (the “Bankruptcy Case”) on July

9, 2018 (the “Petition Date”), thereby staying litigation proceedings in the Probate

Case. Approximately one month later, on August 2, 2018, Plaintiff filed the complaint

(ECF No. 1) (the “Original Complaint”) that commenced this adversary proceeding

(the “Adversary Proceeding”). On August 21, 2018, Randall and Lamberg

(collectively, “Trustee Defendants”) filed a motion to dismiss (the “First Motion to

Dismiss”) the Original Complaint.

         On September 18, 2018, the Court conducted a hearing on the First Motion to

Dismiss. In connection with the Court’s entry of an order (ECF No. 18) dismissing the

Original Complaint, the parties agreed that Plaintiff would amend the Original

Complaint within 14 days. Plaintiff timely filed an Amended Complaint.

            a. The Amended Complaint and Second Motion to Dismiss

         . The Amended Complaint asserts nine causes of action (each individually, a

“Count”) against Debtor, Trustee Defendants, Norman Fleisher (“Fleisher”), and PH

(collectively, the “Defendants”) as described below:

 Count I        Declaratory Judgment Pursuant to 22 U.S.C. § 2201,         Against all
                et seq. (determination as to whether the Disputed          Defendants
                Assets constitute property of the estate)

 Count II       Declaratory Judgment Pursuant to 22 U.S.C. § 2201,         Against all
                et seq. (determination as to the validity, priority, and   Defendants
                extent of the SFK Lien against the Disputed Assets)



                                               3
             Case 18-01331-MAM        Doc 153     Filed 03/08/19     Page 4 of 13



Count III      Declaratory Judgment Pursuant to 22 U.S.C. § 2201,         Against PH
               et seq. (determination as to the validity, priority, and
               extent of the PH Lien against the Disputed Assets)

Count IV       Breach of contract                                         Against
                                                                          Debtor

Count V        Foreclosure of SFK Lien (against the Disputed Assets)      Against all
                                                                          Defendants

Count VI       Fraud in the inducement of the contract                    Against
                                                                          Debtor

Count VII      Exception from Discharge Pursuant to 11                    Against
               U.S.C. § 523(a)(2)                                         Debtor

Count VIII     Exception from Discharge Pursuant to 11                    Against
               U.S.C. § 523(a)(4)                                         Debtor

Count IX       Exception from Discharge Pursuant to 11                    Against
               U.S.C. § 523(a)(6)                                         Debtor

   Trustee Defendants timely responded to the Amended Complaint with another

motion to dismiss (the “Second Motion to Dismiss”). The Second Motion to Dismiss

sought dismissal of Counts I, II, III, and V of the Amended Complaint as to Trustee

Defendants. The remaining co-defendants (Debtor, Fleisher, and PH, collectively, the

“Remaining Defendants”) each answered the Amended Complaint.

            b. The Dismissal Order

      On March 8, 2019, the Court entered a lengthy opinion and order (ECF No.

151) (the “Dismissal Order”) granting the Second Motion to Dismiss. In the Dismissal

Order, the Court set forth a thorough analysis of the allegations in the Amended




                                              4
             Case 18-01331-MAM           Doc 153      Filed 03/08/19     Page 5 of 13



Complaint. 1 Upon review of the Amended Complaint, the exhibits thereto, all

relevant pleadings, and the record in both the Bankruptcy Case and this Adversary

Proceeding, the Court determined that Counts I, II, and V should be dismissed as to

Trustee Defendants based upon this Court’s lack of in rem jurisdiction over the

Disputed Assets. 2 The Court also concluded that (i) even if it otherwise might hold in

rem jurisdiction over the Disputed Assets, the federal probate exception prevented

this Court from exercising that jurisdiction and, further, (ii) it was appropriate for

this Court to abstain from determination of all state law matters relating to the

Probate Case.

           c. The Summary Judgment Order

       On February 11, 2019, Plaintiff filed Stok Folk + Kon’s Motion for Summary

Judgment on Count III of the Amended Adversary Complaint [DE 28] and

Incorporated Memorandum of Law (ECF No. 116) (the “Summary Judgment

Motion”). On March 8, 2019, in connection with entry of the Dismissal Order, the

Court issued an order (ECF No. 152) (the “Summary Judgment Order”) denying

summary judgment and dismissing Count III in its entirety for the reasons stated in

the Dismissal Order.

           d. Claims Against Remaining Defendants



1For brevity, the Court will not repeat the full analysis herein. This Order incorporates by reference
the Dismissal Order’s findings and conclusions of law.

2Because Trustee Defendants were not named as defendants to Count III, the Court confined its
holding to only Counts I, II, and V of the Amended Complaint.

                                                  5
                 Case 18-01331-MAM        Doc 153     Filed 03/08/19    Page 6 of 13



          As described above, the Amended Complaint asserted a total of nine causes of

action against five Defendants, but not all counts are asserted against all Defendants.

Because only Trustee Defendants moved to dismiss the Amended Complaint, the

Court finds it prudent to clarify the impact of the analysis set forth in the Dismissal

Order upon the claims asserted in the Amended Complaint against the Remaining

Defendants.

          The following Counts of the Amended Complaint presently remain unresolved

as to the parties listed: 3

    Count I        Declaratory Judgment                      Against Debtor, Fleisher, and PH

    Count II       Declaratory Judgment                      Against Debtor, Fleisher, and PH

    Count IV       Breach of contract                        Against Debtor

    Count V        Foreclosure of SFK Lien (against the      Against Debtor, Fleisher, and PH
                   Disputed Assets)

    Count VI       Fraud in the inducement of the            Against Debtor
                   contract

    Count VII      Exception from Discharge                  Against Debtor
                   Pursuant to 11 U.S.C.
                   § 523(a)(2)

    Count VIII     Exception from Discharge                  Against Debtor
                   Pursuant to 11 U.S.C.
                   § 523(a)(4)

    Count IX       Exception from Discharge                  Against Debtor
                   Pursuant to 11 U.S.C.
                   § 523(a)(6)




3
    The Court dismissed Count III as to the only named defendant, PH, in the Summary Judgment Order.


                                                  6
            Case 18-01331-MAM         Doc 153      Filed 03/08/19    Page 7 of 13



    III.   Analysis

           a. Dismissal and Abstention (Counts I, II, IV, V, and VI)

       Although the Court confined its ruling in the Dismissal Order to only Trustee

Defendants, the analysis set forth in the Dismissal Order is jurisdictional and

therefore is dispositive as to the claims asserted in Counts I, II, and V against all

Defendants. The Disputed Assets remain in the Spendthrift Trust, which is excluded

from Debtor’s bankruptcy estate pursuant to 11 U.S.C. § 541(c)(2). The Probate

Court’s jurisdiction over the Disputed Assets (via its jurisdiction over the res of the

Testator’s probate estate) prevents this Court from simultaneously exercising

jurisdiction over the same property. Marshall v. Marshall, 547 U.S. 293, 311-12

(2006); Nickless v. Kessler (In re Berman), 352 B.R. 533, 543 (Bankr. D. Mass. 2006);

see also Colorado River Water Conservation District v. U.S., 424 U.S. 800, 818-19

(1976)) (“It has been held, for example, that the court first assuming jurisdiction over

property may exercise that jurisdiction to the exclusion of other courts.”).

       Similarly, the Court’s analysis regarding abstention in the Dismissal Order

applies to all Counts based in state law asserted against all Defendants. 4 The issues



4 Bankruptcy courts generally consider several factors when determining whether permissive
abstention is appropriate:
       (1)      The effect, or lack of effect, on the efficient administration of the bankruptcy
                estate if discretionary abstention is exercised;
       (2)      The extent to which state law issues predominate over bankruptcy issues;
       (3)      The difficulty or unsettled nature of the applicable state law;
       (4)      The presence of related proceedings commenced in state court or other non-
                bankruptcy courts;
       (5)      The jurisdictional basis, if any, other than § 1334;

                                               7
             Case 18-01331-MAM           Doc 153     Filed 03/08/19     Page 8 of 13



raised in this Adversary Proceeding had their genesis in the Probate Case. The

allegations set forth in the Amended Complaint are inextricably intertwined with the

administration of the Testator’s probate estate and conduct of Debtor relating to that

administration. Issues relating to any malfeasance or fraud alleged to have occurred

during prepetition proceedings before the Probate Court should be heard by that

court as it is the court upon whom the fraud may have been visited. The Probate

Court is therefore the most appropriate court to determine all matters of state law

relating to or arising within the context of the Probate Case.

       In addition to satisfying the factors addressed in the Dismissal Order,

abstention as to all Defendants with respect to Counts I, II, IV, V, and VI is also

appropriate because it will avoid piecemeal litigation of overlapping issues. 5 C.f.

Telluride Global Dev., LLC v. Bullock (In re Telluride Global Dev. LLC), 380 B.R. 585,


       (6)     The degree of relatedness or remoteness of the proceedings to the main
               bankruptcy case;
       (7)     The substance rather than the form of an asserted “core” proceeding;
       (8)     The feasibility of severing state law claims from core bankruptcy matters to
               allow judgments to be entered in state court with enforcement left to the
               bankruptcy court;
       (9)     The burden on the bankruptcy court's docket;
       (10) The likelihood that the commencement of the proceedings in bankruptcy court
               involves forum shopping by one of the parties;
       (11) The existence of a right to jury trial;
       (12) The presence in the proceeding of non-debtor parties;
       (13) Comity; and
       (14) The possibility of prejudice to other parties in the action.
E.S. Bankest, LLC v. United Beverage Florida, LLC (In re United Container LLC), 284 B.R. 162, 176
(Bankr. S.D. Fla. 2002).

5
 To the extent that, absent dismissal, this Court could determine Count III of the Amended Complaint,
the Court has already abstained from such determination in the Summary Judgment Order. The
Summary Judgment Order incorporates by reference the rationale set forth in the Dismissal Order.

                                                 8
            Case 18-01331-MAM       Doc 153     Filed 03/08/19   Page 9 of 13



593 (10th Cir. BAP 2007) (citing Colorado River, 424 U.S. at 818-19, and listing

abstention factors)). State law issues, including validity and priority of liens, contract

interpretation, and fraud in the inducement, predominate this Adversary Proceeding.

Id. Because the litigation giving rise to the Amended Complaint originated in state

court, all parties in interest to that litigation—including potential beneficiaries of the

Will—will have ample opportunity to pursue claims and be heard in that forum. Id.

      Accordingly, despite the filing of responsive pleadings by the Remaining

Defendants, the Court will dismiss Counts I, II, and V in their entirety as to the

Remaining Defendants for the reasons stated in the Dismissal Order and herein.

Further, to the extent that (absent dismissal) the Court could exercise jurisdiction

over Counts I, II, IV, V, and VI of the Amended Complaint as to any of the Remaining

Defendants, including Debtor, the Court will abstain from determination of these

claims as to any of the Remaining Defendants.

          b. Abatement of Bankruptcy Litigation

      With respect to the nondischargeability claims asserted against Debtor

(Counts VII, VIII, and IX, the “Nondischargeability Claims”), the Court believes that

the potential for inconsistent results warrants abatement of all litigation in this

Adversary Proceeding pending final resolution by the Probate Court of all litigation

arising from or relating to the Probate Case. Central to Plaintiff’s allegations in the

Amended Complaint are factual arguments supporting a potential finding of a fraud

upon the Probate Court. If these allegations are supported by the facts and evidence,


                                            9
           Case 18-01331-MAM       Doc 153      Filed 03/08/19   Page 10 of 13



then there is no question that the Probate Court is the appropriate court to issue any

necessary orders, remedies, or sanctions, as the court upon which the fraud was

visited. Skipper v. Schumacher, 160 So. 357, 359 (Fla. 1935); Zemurray v. Kilgore,

177 So. 714, 718 (Fla. 1937).

      More importantly for the purposes of this Court’s present analysis, the Probate

Court’s determination regarding whether Debtor fraudulently induced Plaintiff to

represent him in the Probate Case will likely be highly pertinent to this Court’s

determination of the Nondischargeability Claims. See generally St. Laurent v.

Ambrose (In re St. Laurent), 991 F.2d 672, 675-76 (11th Cir. 1993) (discussing concept

of collateral estoppel). This Court will not undertake the analysis of whether any

fraud allegedly occurring during the Probate Case resulted in a nondischargeable

obligation of Debtor until the Probate Court has determined whether a fraud was

visited upon that court or the parties before it.

          c. Pending Motions in Adversary Proceeding

      This Adversary Proceeding has several pending motions, including an omnibus

motion for sanctions filed by Plaintiff (ECF No. 139), a motion filed by Debtor

requesting a “stay” of Plaintiff’s claims (ECF No. 143), as well as numerous motions

relating to discovery disputes (see, e.g., ECF Nos. 102, 108, 118, and 131). Based upon

the Court’s conclusions in the Dismissal Order, the Summary Judgment Order, and

herein, all pending motions in this Adversary Proceeding will be denied without

prejudice against refiling upon the conclusion of all related proceedings in the Probate


                                           10
             Case 18-01331-MAM        Doc 153     Filed 03/08/19   Page 11 of 13



Case. In addition, all pending discovery will be abated until further order of this

Court.

                                      CONCLUSION

         For the reasons stated herein and in the Dismissal Order, the Court concludes

that it is appropriate to (i) dismiss Counts I, II, and V as to all Remaining Defendants,

(ii) abstain from determination of Counts I, II, IV, V, and VI, and (iii) abate all further

proceedings in this Adversary Proceeding pending resolution of all related matters in

the Probate Case. Accordingly, the Court, having considered all relevant pleadings,

the record of this Adversary Proceeding, and the record of the Bankruptcy Case, and

being otherwise fully informed in the premises, hereby ORDERS AND ADJUDGES

that:

            1. The Court sua sponte DISMISSES Counts I, II, and V as to the

               Remaining Defendants (Debtor, Fleisher, and PH) for the reasons stated

               herein and in the Dismissal Order, which include this Court’s lack of in

               rem jurisdiction over the Disputed Assets and application of the federal

               probate exception. 6

            2. To the extent that, absent dismissal, this Court could determine Counts

               I, II, and V of the Amended Complaint as to the Remaining Defendants,

               the Court ABSTAINS for the reasons stated herein and in the Dismissal



6
 The Court previously dismissed Count III, which was asserted only against PH, in the Summary
Judgment Order.

                                             11
          Case 18-01331-MAM      Doc 153      Filed 03/08/19   Page 12 of 13



            Order.

         3. The Court ABSTAINS from determination of Counts IV and VI of the

            Amended Complaint for the reasons stated herein and in the Dismissal

            Order.

         4. All pending litigation in this Adversary Proceeding, including litigation

            of the Nondischargeability Claims (Counts VII, VIII, and IX), is

            ABATED pending further Order of this Court. The abatement of this

            Adversary Proceeding includes a stay of all discovery propounded in

            connection with this Adversary Proceeding.

         5. Plaintiff may move to lift the abatement of this Adversary Proceeding

            upon the conclusion of all related litigation in the Probate Case.

         6. The Court will conduct a status conference for this Adversary

            Proceeding on December 10, 2019 at 10:00 a.m. at the U.S.

            Bankruptcy Court in the Flagler Waterview Building, 1515 N. Flagler

            Dr., 8th Floor, Courtroom A, West Palm Beach, FL 33401.

         7. All pending motions in this Adversary Proceeding are DENIED without

            prejudice against refiling at a future date.

         8. The Court retains jurisdiction over all matters directly relating to the

            interpretation and enforcement of this Order.

                                        ###
Copies furnished to:

AUST

                                         12
          Case 18-01331-MAM       Doc 153      Filed 03/08/19   Page 13 of 13




All interested parties by the Clerk of Court




                                          13
